DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     ANDREW VENEZIA, SECURITIZED ASSET GROUP HOLDING,
    JOSEPH SIMMS, as Trustee, and JOSEPH SIMMS, individually,
                          Appellants,

                                     v.

               LAKE SUCCESS HOA MANAGEMENT, LLC,
                  a Florida limited liability company,
                               Appellee.

                               No. 4D18-3801

                               [July 18, 2019]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE-15001168.

   Niti S. Sharan of Sharan Law Services, P.A., Hollywood, for appellants.

  Maria H. Ruiz and Giselle Gonzalez Manseur of Kasowitz Benson Torres
LLP, Miami, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.